In an action to recover damages for personal injuries, order, made on reargument, granting a motion under section 306 of the Civil Practice Act for a physical examination of appellant and the taking of X rays, reversed, with $10 costs and disbursements, and motion denied, with $10 costs. The granting of the motion was an improvident exercise of discretion. (Braun v. Board of Educ. of City of N. Y., 248 App. Div. 586.) There is no change in the situation here that would warrant a second examination. Carswell, Acting P. J., Wenzel and MaeCrate,- JJ., concur; Adel and Schmidt, JJ., dissent and vote to affirm. [See post, p. 933.]